Citation Nr: 1618014	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force from July 1954 to May 1968.  He died in January 2007, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the appellant did not specify whether she desired to have a Board hearing in her July 2009 VA Form 9.  In response to an April 2012 letter requesting clarification as to whether she still wanted a hearing, the appellant informed VA in April 2012 that she did not wish to appear at a hearing.  As such, there are no outstanding Board hearing requests.

In a May 2012 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran died in January 2007, and the death certificate lists the immediate cause of death as gastroenteritis.  No contributory cause of death was listed. 

2.  At the time of the Veteran's death, service connection was established for competent anxiety reaction, rated as 50 percent disabling.

3.  Gastroenteritis is not shown to be related to service and a service-connected disability did not cause or contribute to cause the Veteran's death.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 101, 1103, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.300, 3.303, 3.310, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473(2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Court has held that additional, detailed notice requirements apply in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  In particular, this notice must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the RO provided the appellant with a notice letters in October 2007 and June 2012.  The claim was readjudicated in a January 2016 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (providing that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 
Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the appellant of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letters satisfied the Hupp and Dingess notification requirements. Accordingly, the duty to notify has been satisfied as to the issue decided herein.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  A copy of the Veteran's death certificate was also obtained and associated with the claims file.  In addition, the AOJ obtained medical opinions in July 2014 and September 2015 in connection with the Veteran's claim.

In the Board's May 2012 remand, the Board instructed the AOJ to provide the appellant with notice that was compliant with the requirements of Hupp.  As discussed above, the Veteran received this notice in June 2012.  The remand instructions also directed the AOJ to obtain all relevant VA treatment records from the Birmingham VA Medical Center.  The record shows that records from this VA facility were subsequently obtained and associated with the claims folder.  In addition, the remand required the AOJ to request an updated VA Form 21-4142 regarding the Veteran's treatment from Dr. W.  After the appellant submitted a VA Form 21-4142 for these records in June 2012, the AOJ sent two requests for the records in July 2012 and July 2013.  However, VA received a negative response from this provider in August 2013.  In a June 2014 letter, the appellant was informed of this response and the fact that she was ultimately responsible for providing the evidence.  In addition, the letter requested that the appellant submit any records that she had in her possession or was able to obtain within 30 days.  See 38 C.F.R. § 3.159(e).  

The May 2012 remand also stated that the AOJ should obtain a VA medical opinion in connection with the appellant's claim.  VA medical opinions in response to the remand were provided in July 2014 and September 2015.  The Board finds that these opinions were through, supported by a rationale, based on a review of the evidence in the claims folder, and consistent with the probative evidence of record.  As such, the Board finds these VA medical opinions, along with the other evidence of record, are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

The Veteran died in January 2007, and the death certificate lists the immediate cause of death as gastroenteritis.  No contributory cause of death was listed.  At the time of the Veteran's death in January 2007, service connection was established for competent anxiety reaction, rated as 50 percent disabling.

DIC is defined in the regulations as a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death of a veteran occurring after December 31, 1956.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a)(1) (2015).  Generally, a veteran's death is service-connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that combined to cause death, or aided or lent assistance to the production of death.  It is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for the cause of death can be established if it shown that the veteran's disability which is the primary cause of death is proximately due to or aggravated by a service-connected condition.  38 C.F.R. § 3.310(a). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The Veteran's service treatment records (STRs) contain a March 1954 enlistment examination for the Air National Guard that found no abnormalities in the Veteran's genitourinary (G-U) system or abdomen and viscera.  In the corresponding March 1954 Report of Medical History, the Veteran denied having frequent indigestion as well as stomach, liver, or intestinal trouble.  The same findings and reports were made in the enlistment examination and Report of Medical History dated in July 1954.  During service, the Veteran was noted to have non-specific diarrhea in December 1957.  When he complained of diarrhea and abdominal cramps in April 1962, the impression was acute gastroenteritis.  Following this diagnosis, the Veteran reported having vomiting and diarrhea in June 1966, and diarrhea in November 1967.  

A December 1966 STR stated that the Veteran's anxiety reaction was manifested by anxiety, various aches and pains, dyspnea, anorexia, paresthesias and a feeling of "falling apart."  In August 1967, an STR stated that the Veteran had been seen in the morning for stomach pains, but he returned shortly afterwards with complaints of dizziness.  At that time, the Veteran was quite apprehensive and nervous.  He reported dizziness or frequent fainting spells, depression or excessive worry, nervous trouble of any sort.  In the clinical evaluation of the April 1968 Medical Board examination, the psychiatric category was marked as abnormal and the record noted chronic and severe anxiety reaction.  However, the G-U system as well as the abdomen and viscera categories were marked as normal.  The April 1968 Medical Board Examination reported that the Veteran's anxiety reaction was manifested by symptoms of recurrent free-floating anxiety, hyperventilation, and episodes of multiple somatic manifestations of tension such as palpitations, dyspnea, and light-headedness.  In the Veteran's April 1968 Report of Medical History, he denied having frequent indigestion in addition to stomach, liver, or intestinal trouble.  

After service, a general medical VA examination was conducted in April 1969.  Under the digestive system category of the examination report, the examiner stated that there were no significant abnormalities.  The Veteran was described as obese with no palpable masses.  The Veteran reported dizziness symptoms during this examination and in a later June 1974 VA treatment record.  A subsequent January 1988 VA treatment record noted that the Veteran had a questionable hiatal hernia, but his physical examination was essentially negative.  The Veteran described having spells where he could feel manic, lose control, or pass out.  However, he denied that these episodes included symptoms of hyperventilation, sweating, nausea, vomiting, paresthesia, or chest pain.  The diagnoses were mixed personality disorder, hypercholesterolemia, obesity, and diabetes mellitus type II (diet-controlled).

In February 1988, a VA treatment record stated that the Veteran was concerned about anxiety attacks as well as stomach symptoms that included an upset and burning sensation.  In January 1990, the Veteran was noted to suffer from gastrointestinal (GI) symptoms that included frequent diarrhea, periodic difficulty swallowing, choking, and a polyp in throat.  An upper gastrointestinal system study revealed a small hiatal hernia.

In March 1999, a flexible sigmoidoscopy preliminary report noted an impression sigmoid diverticuli.  The postoperative diagnosis was diverticulosis.  In July 2000, the Veteran reported that he had recently been diagnosed with diverticulitis two weeks before the appointment.  Later in August 2000, a VA treatment record indicated that his diverticulitis was secondary to infection.  At this time, the Veteran reported that he experienced headaches that he related to stress.  However, his episodes of headaches were not associated with nausea or vomiting.  A subsequent December 2002 VA treatment record noted that the Veteran had been treated for a flare of diverticulitis that had resolved.  The assessment  stated that his diverticulitis was stable.

In March 2003, a VA general medical examination report stated that there was no history of nausea, vomiting, diarrhea, or constipation.  The impression from the examination noted that the Veteran had a mass of the upper abdomen that was probably his liver.  Following this report, a May 2003 VA CT scan of the Veteran's pelvis noted in the findings that there were numerous colonic diverticula.  The lung bases, liver, gallbladder, spleen, pancreas, adrenals, kidneys, stomach, and small bowel were unremarkable.  The impression additionally noted that there was no bowel herniation, but observed that there was a borderline distal abdominal aortic aneurism with extension into the right common iliac artery.  The impression from a July 2004 CT scan of the Veteran's abdomen also documented that there were numerous colonic diverticula.  In January 2006, a VA treatment record noted that the Veteran had a history of diverticulosis.

In July 2014, a VA examiner reviewed the claims file and opined that the gastroenteritis that was the cause of the Veteran's death was less likely as not related to, or caused by, the acute gastroenteritis in service in 1982.  The examiner noted that the Veteran's death certificate listed gastroenteritis as the cause of death, and no other conditions were listed as underlying causes of contributing factors.  According to the examiner, gastroenteritis is a condition of severe inflammation of the GI tract that causes multiple signs and symptoms.  Acute gastroenteritis is mostly due to infections or food-related toxins.  The examiner opined that the Veteran likely experienced acute gastroenteritis before his death.  The examiner explained that gastroenteritis can be severe enough to cause dehydration, hypotension, and shock.  

However, the examiner explained that the gastroenteritis that the Veteran experienced during service was a selflimited acute condition.  The Board notes that the term "selflimited" in a medical context means "limited by its own peculiarities, and not by outside influence; said of a disease that runs a definite limited course."  Dorland's Illustrated Medical Dictionary 1689 (32nd ed. 2012).  Furthermore, the examiner pointed to the fact that the STRs indicated that there were no residuals from the in-service episode of gastroenteritis.  The examiner explained that the Veteran's gastroenteritis during service was most likely viral or food-related.  He observed that the in-service event was completely separate from the gastroenteritis that occurred over 40 years later before the Veteran's death.

The July 2014 examiner also opined that the Veteran's gastroenteritis was less likely as not related to, caused by, or aggravated by, his service-connected anxiety reaction.  He noted that anxiety disorder was not listed as an underlying or contributing cause on the Veteran's death certificate.  In addition, the examiner stated that there is no pathophysiological link between the anxiety disorder and gastroenteritis.  The examiner noted that while anxiety can cause some GI-related symptoms, he had never encountered anxiety as the cause of gastroenteritis that has led to death.  The examiner cited his experience and review of the medical literature in support of this statement.  The Board notes that the July 2014 examiner included citations to eight different medical articles in support of his opinions.

In September 2015, another VA medical opinion was obtained from a different VA examiner.  Initially, the examiner noted that she concurred with the opinions of the July 2014 examiner.  After reviewing the claims file, the examiner opined that it is less likely than not that the gastroenteritis that caused the Veteran's death was related to an episode of acute gastroenteritis while on active duty.  She noted that the Veteran's records did not indicate that he had any ongoing symptoms of gastroenteritis while on active duty.  The examiner observed that after service, the Veteran was noted to have sigmoid diverticuli in March 1999 and colonic diverticula in July 2004.  In addition, she noted that the Veteran had no nausea, vomiting, constipation, or diarrhea at the time of the March 2003 VA examination.  The examiner also highlighted that the death certificate indicated that there was an interval of several days between of the onset of the Veteran's gastroenteritis symptoms and his death.  In light of this information, the examiner concluded the Veteran did not experience symptoms after his 1968 discharge from the military up until his death in 2007.  As such, the Veteran's cause of death could not have been related to any selflimited symptoms of gastroenteritis while on active duty.

The September 2015 examiner additionally found that it is less likely than not that the gastroenteritis that led to the Veteran's death was caused by or aggravated by his service-connected anxiety disorder.  The examiner opined that the Veteran most likely had acute gastroenteritis prior to his death.  She then explained that UpToDate, a clinical decision support resource, provided that the most common cause of acute gastroenteritis is viral in etiology.  Alarming symptoms included severe dehydration, electrolyte and renal abnormalities, abdominal pain, weight loss, an age greater than 65, prolonged symptoms of more than one week in duration, and comorbid conditions such as diabetes mellitus.  The examiner reasoned that the fact that the Veteran was over 65 years old and diabetic most likely contributed to the severity of his gastroenteritis.  However, anxiety is not in an etiological factor in the development or aggravation of gastroenteritis.  Therefore, his symptoms could not be attributed to his anxiety disorder.

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The most probative evidence of record weighs against findings a nexus between the Veteran's cause of death (gastroenteritis) and the gastroenteritis that occurred during service.  38 C.F.R. §§ 3.1(k), 3.303; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The Board also finds that the most probative evidence of record does not establish that the Veteran's service-connected anxiety reaction was either a principal cause of death or contributed substantially or materially, combined, aided, or lent assistance to his death.  38 C.F.R. § 3.312.  In addition, the evidence does not show that the Veteran's service-connected anxiety reaction caused or chronically worsened (i.e., aggravated) his gastroenteritis.  38 C.F.R. § 3.310(a), (b). 

The Board finds that July 2014 and September 2015 VA medical opinions are entitled to great probative weight as they were definitive, based upon a review of the Veteran's claims, and cite to medical principles and literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  The reports were also detailed and provided a through discussion of the issue.  Significantly, there is no contrary medical evidence.  The appellant has not submitted competent medical evidence contrary to the medical opinions cited above.  Moreover, the evidence of record does not indicate that the Veteran had diabetes mellitus, type II, that is related to service, and it has not been asserted that he was exposed to herbicides in service.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board has also considered the contentions presented by the appellant and her representative in support of the claim, to include the claimed relationship between the Veteran's anxiety reaction disability and gastroenteritis.  The appellant is certainly competent to report as to her recollection of the Veteran's observable symptoms and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the ultimate etiology questions in this case are related to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that these lay statements are reflective of any contemporaneous medical opinion on these questions, the Board notes that they are afforded no more weight than that of the opinions themselves, as discussed above.  Nevertheless, to the extent that the appellant and her representative are competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical providers are of greater probative weight than the more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for them.

Accordingly, the preponderance of the evidence is against finding entitlement to service connection for the cause of the Veteran's death.  Therefore, there is no reasonable doubt to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


